Reasons for Allowance
The closest prior art is U.S. Patent Application Publication No. 2019/0025825 to Takahama who discloses a  autonomous driving control apparatus and an autonomous driving control method capable of prompting a driver to switch a driving mode to a manual driving mode when a vehicle enters an area in which autonomous driving is difficult.  The “predetermined area”, for example, could be a non-orthogonal intersection, a junction of multiple roads, a curved road requiring a steering handle operation reaching or exceeding a predetermined steering angle, a road on which the speed limit is lower than a predetermined speed, a road on which a traffic sign or a road surface marking indicating a stop is set up, or an area in which the autonomous driving is prohibited. The area in which autonomous driving is prohibited is a pre-registered area where a traffic accident frequently occurs, a private road, and the like.  These pre-registered areas are areas where autonomous driving can performed but usually unsuccessfully.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious creating a plan of a non-traveling area, which is an area where the self-driving vehicle can travel and which is an area set as an area where the self-driving vehicle does not travel, while controlling the self-driving vehicle to travel along the planned route; transmitting the plan of the non-traveling area to another vehicle, while controlling the self-driving vehicle to travel along the planned route; receiving, from the other vehicle, information on one or more negotiation areas each of which is an area other than the non-traveling area and which is a subject of negotiation to be included in the non-traveling area, while controlling the self-driving vehicle to travel along the planned route; calculating, for each negotiation area, a first value which is a value of the negotiation area indicated by the information for the self-driving vehicle, and based on the first value calculated for each negotiation area, determine one negotiation area permissible to be 2Appln. No.: 16/499,376 included in the non-traveling area or determine not to include any negotiation area in the non-traveling area, while controlling the self-driving vehicle to travel along the planned route; creating, based on one negotiation area permissible 

The prior art of record taken either individually or in combination with other prior art of record also fails to teach or render obviousAppln. No.: 16/499,376 creating a plan of a non-traveling area, which is an area where the self-driving vehicle can travel and which is an area set as an area where the self-driving vehicle does not travel, while controlling the self-driving vehicle to travel along the planned route; transmitting the plan of the non-traveling area to another vehicle, while controlling the self-driving vehicle to travel along the planned route; receiving, from the other vehicle, information on one or more negotiation areas each of which is an area other than the non-traveling area and which is a subject of negotiation to be included in the non-traveling area, while controlling the self-driving vehicle to travel along the planned route; calculating, for each negotiation area, a first value which is a value of the negotiation area indicated by the information for the self-driving vehicle, and based on the first value calculated for each negotiation area, determining one negotiation area permissible to be included in the non- traveling area or determining not to include any negotiation area in the non-traveling area, while controlling the self-driving vehicle to travel along the planned route; creating, when having determined one negotiation area permissible to be included in the non-traveling area, a new non-traveling area plan in which the negotiation area is included in the non-traveling area, while controlling the self-driving vehicle to travel along the planned route; and transmitting the new non-traveling area plan to the other vehicle, while controlling the self-driving vehicle to travel along the planned route, as required by claim 7.

The prior art of record taken either individually or in combination with other prior art of record further fails to teach or render obvious a non-transitory computer-readable recording medium in which a vehicle control program is recorded, the vehicle control program installed in a computer provided in a self-driving vehicle, the vehicle control program causing the computer to execute: non-traveling area plan creation processing for creating a plan of a non-traveling area, which is an area where the self-driving vehicle can travel and which is an area set as an area where the self-driving vehicle does not travel, while the travelling processing controls the self- driving vehicle to travel along the planned route; transmission processing for transmitting the plan of the non-traveling area to another vehicle, while the travelling processing controls the self-driving vehicle to travel along the planned route; negotiation area information receiving processing for receiving, from the other vehicle, information on one or more negotiation areas each of which is an area other than the non- traveling area and which is a subject of negotiation to be included in the non-traveling area= while the travelling processing controls the self-driving vehicle to travel along the planned route; and permissible area determination processing for calculating, for each negotiation area, a first value which is a value of the negotiation area indicated by the information for the self- driving vehicle, and based on the first value calculated for each negotiation area, determining one negotiation area permissible to be included in the non-traveling area or determining not to6Appln. No.: 16/499,376 include any negotiation area in the non-traveling area, while the travelling processing controls the self-driving vehicle to travel along the planned route, wherein when having determined one negotiation area permissible to be included in the non- traveling area in the permissible area determination processing, creating a new non-traveling area plan in which the negotiation area is included in the non-traveling area, while the travelling processing controls the self-driving vehicle to travel along the planned route, and the transmission processing transmits the new non-traveling area plan to the other vehicle, while the travelling processing controls the self-driving vehicle to travel along the planned route, as required by claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY A BUTLER/Primary Examiner, Art Unit 3666